UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 20, 2012 (January 18, 2012) CAPITOL BANCORP LIMITED (Exact name of registrant as specified in its charter) Michigan 001-31708 38-2761672 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Capitol Bancorp Center 200 N. Washington Square, Lansing, MI (Address of principal executive offices) (Zip Code) (517)487-6555 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On January 18, 2012, Capitol Bancorp Ltd. (“Capitol”) reconvened the annual meeting of holders of its common stock (the “Annual Meeting”).At the record date for the Annual Meeting, November 4, 2011, there were 41,045,267 shares of common stock outstanding and entitled to vote.At the reconvened session of the Annual Meeting, 29,959,810 shares of common stock (72.99%) were represented in person or by proxy and, accordingly, a quorum was present.The proposals, as set forth in the Supplement dated December 13, 2011 to the proxy statement dated November 10, 2011, that were presented and voted on are as follows: Proposal Three: Amendment to Articles of Incorporation to Require Majority Voting for the Election of Directors Number of Votes Cast For: 5,855,952 Number of Votes Against: 10,435,160 Number of Votes Abstained: 188,627 Number of Broker Non-Votes: Not Applicable Proposal Four: Redemption of Preferred Stock Purchase Rights Under Capitol’s Tax Benefits Preservation Plan Number of Votes Cast For: 3,540,669 Number of Votes Against: 12,590,760 Number of Votes Abstained: 348,308 Number of Broker Non-Votes: Not Applicable Proposal Five: Implementation of a Policy Requiring Two-Thirds Majority of Independent Directors Number of Votes Cast For: 3,953,923 Number of Votes Against: 12,371,672 Number of Votes Abstained: 154,142 Number of Broker Non-Votes: Not Applicable Proposal Six: Declassification of the Board of Directors Number of Votes Cast For: 3,287,602 Number of Votes Against: 9,507,763 Number of Votes Abstained: 296,420 Number of Broker Non-Votes: Not Applicable A copy of Capitol’s announcement of the voting results is attached as an exhibit to this report. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release of Capitol Bancorp Limited dated January 20, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITOL BANCORP LIMITED Date: January 20, 2012 By: /s/ Cristin K. Reid Cristin K. Reid Corporate President 3 INDEX TO EXHIBITS Exhibit No. Description of Exhibit Press Release dated January 20, 2012 4
